Title: To Thomas Jefferson from James Madison, 4 December 1803
From: Madison, James
To: Jefferson, Thomas


               
                  [4 Dec. 1803]
               
               A few alterations are suggested on the supposition that it may be best to present the transaction, as a disavowal of war & a conformation of peace, rather than as a pacification which might involve the necessary idea of Treaty—I take for granted that Mr Smith will have an oppy. of expressing his opinion as to the graduation of praise to the Officers—
               As so many names are mentioned, & it is known that Lear was concerned in the affair, & may not be known that he was unofficially there—might it not be well to throw in a clause alluding to his presence, & the aid of his Zealous & judicious counsels—This however for consideration.
            